DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-9, 21-23, and 25-33 are allowable. The restriction requirement between subspecies (i) (Figs. 1-2) and (ii) (Figs. 7-9) , as set forth in the Office Action mailed on 04/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/15/2020 is partially withdrawn.  Claim 3, directed to a semiconductor chuck having a second adhesive layer in addition to a first adhesion layer is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims  1-3, 5-9, 21-23, and 25-33 allowed.
The closest prior art of records are Boyd et al. (US 9,580,806) and Kulshreshtha et al. (US 2016/0064264) as described in the Office Action mailed 01/14/2021.
Regarding claim 1, Kulshreshtha does not disclose “a channel is defined in the dielectric laver to expose a back side of the removable protective plate.” In addition, it would not have been obvious to modify the chuck of Kulshreshtha to have the missing feature stated above.
Regarding claim 21, Boyd does not discloses “the removable protective plate overlies the second top surface (of the base layer) that does not underlie the dielectric layer”. In addition, it would not have been obvious to modify the chuck of Boyd to have this missing feature.
Regarding independent claim 29, Boyd does not discloses “the removable protective plate is in contact with a top surface of the base layer.”. In addition, it would not have been obvious to modify the chuck of Boyd to have this missing feature.
Other prior art of record, alone or in combination, also does not teach every limitation of independent claims 1, 21, and 29.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHWEN-WEI SU/Examiner, Art Unit 3722